1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5

6     MARVIN MORAN,                                    Case No. 3:21-cv-00050-MMD-WGC
7                                      Petitioner,                    ORDER
             v.
8
      LOVELOCK CORRECTIONAL CENTER
9     WARDEN, et al.,
10                                 Respondents.
11

12          This pro se habeas petition pursuant to 28 U.S.C. § 2254 comes before the Court
13   for preliminary review pursuant to Rule 4 of the Rules Governing Section 2254 1 Cases in
14   the United States District Courts, and for consideration of Petitioner’s motion for
15   appointment of counsel (ECF No. 1-2).
16          Petitioner challenges a conviction and sentence imposed by the Eighth Judicial
17   District Court for Clark County (“state court”). A jury found him guilty of burglary while in
18   possession of a deadly weapon, first degree kidnapping with use of a deadly weapon, and
19   murder with use of a deadly weapon. On April 8, 2015, the state district court entered a
20   judgment of conviction and sentenced Petitioner to 72 to 180 months; 20 years to life plus
21   a consecutive term of 96 to 240 months for the use of a deadly weapon; and a concurrent
22   term of 5 years to life plus a term of 96 to 240 months for the use of a deadly weapon. The
23   state district court entered an amended judgment conviction on April 21, 2015 and a
24   second amended judgment of conviction on August 5, 2015.
25          Petitioner appealed. On June 25, 2018, the Nevada Supreme Court entered an
26   order affirming in part, reversing in part, and remanding to the district court. The Nevada
27
            1All
              references to a “Habeas Rule” or the “Habeas Rules” in this order identify the
28   Rules Governing Section 2254 Cases in the United States District Courts.
1    Supreme Court reversed Petitioner’s first degree kidnapping conviction and affirmed his

2    convictions on burglary and first degree murder. The state district court dismissed the first

3    degree kidnapping with use of a deadly weapon count and on September 19, 2018,

4    entered a third amended judgment of conviction.

5            Petitioner filed a state habeas petition. The state district court denied his state

6    habas petition and the Nevada Supreme Court affirmed. Remittitur issued on November

7    23, 2020. Petitioner dispatched this federal habeas petition for filing on January 22, 2021.

8    (ECF No. 1-1.) Having conducted an initial review of the petition, the Court will direct

9    service of the petition and a response.

10           Turning to Petitioner’s motion for appointment of counsel, the motion will be denied.

11   There is no constitutional right to appointed counsel for a federal habeas corpus

12   proceeding. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999

13   F.2d 425, 428 (9th Cir. 1993). The decision to appoint counsel is generally discretionary.

14   See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Bashor v. Risley, 730 F.2d

15   1228, 1234 (9th Cir. 1984). However, counsel must be appointed if the complexities of the

16   case are such that denial of counsel would amount to a denial of due process, and where

17   the petitioner is a person of such limited education as to be incapable of fairly presenting

18   his claims. See Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948

19   (8th Cir. 1970). When a habeas petitioner has a good understanding of the issues and the

20   ability to present forcefully and coherently his contentions, no attorney is legally required.

21   See LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987). The court may, however, appoint

22   counsel at any stage of the proceedings “if the interests of justice so require.” See 18

23   U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases; Chaney, 801 F.2d at

24   1196.

25           Petitioner asserts that he is unable to afford counsel and he cannot represent

26   himself because the substantive issues and procedural matters in this case are too

27   complex for his comprehension and abilities. He also asserts that discovery will be

28   necessary to obtain materials he cannot obtain himself as an incarcerated inmate. At this


                                                   2
1    juncture, the Court cannot determine whether circumstances exist that would justify a grant

2    of discovery and the Court will not appoint counsel based on a speculative possibility of

3    discovery. Although Petitioner is serving a lengthy sentence, a review of the state court

4    docket and the petition do not illustrate that the issues are particularly complex. Petitioner

5    has not shown that denial of counsel would amount to a denial of due process.

6    Accordingly, the motion is denied without prejudice.

7           It is therefore ordered that Petitioner Marvin Moran’s motion for appointment of

8    counsel (ECF No. 1-2) is denied without prejudice.

9           It is further ordered that the Clerk of Court is directed to separately file the petition

10   for writ of habeas corpus (ECF No. 1-1).

11          It is therefore ordered that the Clerk of Court add Nevada Attorney General Aaron

12   D. Ford as counsel for Respondents and to provide Respondents an electronic copy of all

13   items previously filed in this case by regenerating the notices of electronic filing to the

14   Nevada Attorney General’s office only.

15          It is further ordered that Respondents will have 60 days from the date on which the

16   petition is served upon them to appear in this action, and to answer or otherwise respond

17   to the petition. If Respondents file an answer, Petitioner will have 60 days to file a reply to

18   the answer. If any motion is filed, the parties will brief the motion in accordance with LR 7-

19   2 and 7-3 of the Local Rules of Practice.

20          It is further ordered that any procedural defenses raised by Respondents in this

21   case must be raised together in a single consolidated motion to dismiss. Respondents

22   may not file a response in this case that consolidates their procedural defenses, if any,

23   with their response on the merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any

24   unexhausted claims clearly lacking merit. If Respondents do seek dismissal of

25   unexhausted claims under § 2254(b)(2): (a) they must do so within the single motion to

26   dismiss not in the answer; and (b) they will specifically direct their argument to the standard

27   for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406 F.3d 614, 623-24 (9th

28


                                                    3
1    Cir. 2005). All procedural defenses, including exhaustion, must be raised by motion to

2    dismiss.

3           It is further ordered that in any answer filed on the merits, Respondents must

4    specifically cite to and address the applicable state court written decision and state court

5    record materials, if any, regarding each claim within the response as to that claim.

6           It is further ordered that Respondents must file a set of state court exhibits relevant

7    to the response filed to the petition, in chronological order.

8           It is further ordered that all state court records and related exhibits must be filed in

9    accordance with LR IA 10-3, LR IC 2-2, and LSR 3-3, and include a separate index

10   identifying each additional exhibit by number or letter. The index must be filed

11   in CM/ECF’s document upload screen as the base document to receive the base docket

12   number (e.g., ECF No. 10). Each exhibit will then be filed as “attachments” to the base

13   document—the index—to receive a sequenced sub-docket number (e.g., Exhibit A (ECF

14   No. 10-1), Exhibit B (ECF No. 10-2), Exhibit C (ECF No. 10-3), and so forth). If the exhibits

15   will span more than one filing, the base document in each successive filing must be

16   either a copy of the index or volume cover page. See LR IC 2-2(a)(3)(A).

17          It is further ordered that, notwithstanding LR IC 2-2(g), paper copies of any

18   electronically filed exhibits—for this case—need not be provided to chambers or to the

19   staff attorney, unless later directed by the court.

20          DATED THIS 21st Day of June 2021.

21

22

23                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25

26
27

28


                                                   4
